MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Apr 10 2017, 9:13 am

this Memorandum Decision shall not be                                        CLERK
regarded as precedent or cited before any                                Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David Becsey                                             Curtis T. Hill, Jr.
Zeigler Cohen & Koch                                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Larry Craig,                                             April 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1232
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Ronnie Huerta,
                                                         Commissioner
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G24-1510-F6-36339



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017            Page 1 of 16
[1]   Larry Craig appeals his convictions for resisting law enforcement as a level 6

      felony, resisting law enforcement by fleeing as a class A misdemeanor, reckless

      driving as a class C misdemeanor, and leaving the scene of an accident as a

      class B misdemeanor. Craig raises four issues which we consolidate and restate

      as:

            I.     Whether the trial court abused its discretion in excluding
                   certain evidence;

            II.    Whether the evidence is sufficient to sustain his convictions for
                   resisting law enforcement and leaving the scene of an accident;
                   and

            III.   Whether his convictions for resisting law enforcement violate
                   double jeopardy.

      We affirm in part, reverse in part, and remand.

                                      Facts and Procedural History

[2]   On October 9, 2015, Indianapolis Metropolitan Police Sergeant Scott Wildauer,

      who was driving his fully marked police car and wearing his police uniform,

      observed a vehicle going southbound and following a vehicle too closely.

      Sergeant Wildauer pulled behind the vehicle, and it immediately moved into

      the left turn lane of 16th Street, and “approximately 30 feet before it turned it put

      on its turn signal and turned left to pull into the gas station.” Transcript at 51.

      After seeing the two violations for failing to signal 200 feet before a turn and

      following too closely, Sergeant Wildauer activated his lights and siren to

      conduct a traffic stop and followed the vehicle into the gas station.


[3]   Sergeant Wildauer observed that the windows were tinted dark and he could

      not see anything in the vehicle. Sergeant Wildauer exited his vehicle and gave
      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 2 of 16
      several loud commands stating: “Please roll down the windows.” Id. at 54.

      Sergeant Wildauer knocked on the back side of the window, continued his loud

      commands, and still could not see in the car, and the vehicle “sped off.” Id.

      Sergeant Wildauer ran back to his vehicle, activated its lights and siren, and

      pursued the vehicle. The vehicle did not stop at more than three stop signs and

      sped over fifty miles per hour in a residential area which had a thirty-mile-per-

      hour speed limit. Sergeant Wildauer gave the license plate of the vehicle to

      dispatch. The vehicle turned left to pull into an alley, hit a guide wire with the

      front passenger side fender, and sideswiped an IPL pole. The driver

      overcorrected and headed towards a neighbor’s fence and the vehicle stopped

      “as it just touched the --- the privacy fence, just came to rest there.” Id. at 58.


[4]   Sergeant Wildauer then observed the vehicle’s driver side window was down

      and Craig in the vehicle. Craig exited the driver’s side window and looked

      directly at Sergeant Wildauer. Sergeant Wildauer yelled “Stop, police” a

      couple of times, and Craig ran. Id. at 136. Sergeant Wildauer approached the

      vehicle with his gun drawn, opened the doors, and verified that no one else was

      in the vehicle.


[5]   A few minutes later, Indianapolis Metropolitan Police Officer Christopher

      Winter apprehended Craig. Sergeant Wildauer went to the scene where Craig

      was apprehended, gave Craig a Miranda warning, and asked him why he ran.

      Craig said that he was afraid and that he “was trying to get home . . . .” Id. at

      64.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 3 of 16
[6]   On October 15, 2015, the State charged Craig with Count I, resisting law

      enforcement as a level 6 felony; Count II, resisting law enforcement as a class A

      misdemeanor; Count III, reckless driving as a class C misdemeanor; and Count

      IV, leaving the scene of an accident as a class B misdemeanor. 1


[7]   On February 17, 2016, Craig filed a Motion to Dismiss or in the Alternative for

      a Directed Verdict at the Conclusion of the State’s Evidence. Craig argued that

      his right to be free from illegal seizures as protected by the Fourth Amendment

      was violated by the pre-textual traffic stop that led to his arrest. 2


[8]   On April 12, 2016, Craig filed a motion to exclude the State’s witness Sergeant

      Wildauer. He argued that Sergeant Wildauer admitted in a deposition to

      having been prescribed the narcotic pain killer Norco since January 2016 and

      he exhibited confusion and memory loss when describing the events of October

      9, 2015. He also argued that if Sergeant Wildauer was allowed to testify, he

      should be permitted to inquire into the use of narcotics by Sergeant Wildauer

      and the effect on his ability to remember and testify.


[9]   That same day, the court held a hearing wherein Craig’s counsel pointed out

      that Sergeant Wildauer indicated in a deposition that he began taking a narcotic

      in January 2016. After some discussion, Sergeant Wildauer testified on direct

      examination at the hearing and prior to voir dire that he sustained an injury on




      1
          Both counts for resisting law enforcement reference Sergeant Wildauer.
      2
          The State asserts that the trial court never ruled on Craig’s motion.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 4 of 16
       January 18, 2016, that he had been in treatment for the injury since it occurred,

       that he was prescribed Norco, and that it relieves some of the pain. When

       asked if it had any effect on him mentally, Sergeant Wildauer answered:

               You know I feel --- when I take it --- when I’m on it I feel a little
               loopy a little bit. I don’t feel --- I’m careful not to drive when I’m
               on it and my first doctor that I had when I was injured --- I’ve
               been on same medicine since the day of the injury, he actually
               instructed me not to drive while I was on it[.]


       Id. at 19. When asked how often he was supposed to take Norco, he stated:

       “I’m supposed to take---at first it was a tablet every six hours as needed for pain

       and then now it’s a half tablet at a time as needed for pain up to one tablet every

       twelve hours . . . .” Id. at 20. He stated that he had not taken Norco the day of

       the hearing and the last time he took it was the previous day at 2:00 p.m. He

       stated that the pain relief from Norco was several hours but “definitely not

       twelve,” and that he was on no other medications that may affect his mental

       status. Id. He also testified that he had not taken Norco or any other

       medication that could have affected his mental status on October 15, 2015.


[10]   On cross-examination, he testified that he was on a generic form of Norco or

       some type of hydrocodone with acetaminophen and that he did not experience

       any withdrawal symptoms. On redirect examination, the prosecutor asked

       whether the pain he was in was having an effect on his ability to recall events or

       to give testimony, and Sergeant Wildauer answered: “Absolutely not.” Id. at

       32. The court denied Craig’s motion.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 5 of 16
[11]   The court then conducted a jury trial at which Sergeant Wildauer testified that

       he had seen the vehicle he stopped over a dozen times and that he had

       previously been approached by another detective who advised that “they saw

       some suspicious activity pertaining to the car, no individual, only that car and it

       might be involved in some criminal behavior.” Id. at 51. On cross-

       examination, Craig’s counsel questioned Sergeant Wildauer about an ongoing

       investigation into the vehicle and asked him if he initiated the traffic stop

       because he wanted to find out who was driving the vehicle. Sergeant Wildauer

       answered: “No, I did the traffic stop after seeing violations. As I think I

       testified before if I don’t see violations I don’t make a traffic stop.” Id. at 91.

       Sergeant Wildauer stated that he did not issue a citation or ticket to Craig for

       failing to signal, speeding, or tinted windows.


[12]   After the State rested, Craig asked for a directed verdict on all counts and the

       court denied the motion. With respect to Count IV, leaving the scene of an

       accident as a class B misdemeanor, the court stated:

               Number 4 is kind of questionable as charged it’s damaging a light
               pole. Indianapolis Power and Light ran the utility pole. There’s
               no evidence that there’s any damage to the pole. The question is
               is the guide wire part of the pole ‘cause that’s the actual item that
               was damaged. Officer Wildauer testified without a doubt that it
               was a steel wire that was coming down and it was snapped. I
               don’t recall him indicating that there was any damage to the pole
               itself. So I don’t know if the guide wire, you know, is part of the
               pole or not. I guess there’s still enough evidence to let the jurors
               decide and you guys can make your arguments and characterize
               that evidence how you’d like to and make that to them. The
               standard is there has to be enough evidence there and the bench

       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 6 of 16
               is not to invade the jury’s ability to make these calls if there is
               evidence enough to go forward and I find that there is enough
               evidence. It’s close on the Number 4 but that---that’s still enough
               for them to decide if you make that argument ‘cause I agree
               there’s no evidence that the pole was damaged it’s the guide wire
               and I don’t know if it’s one in the same, you know, so. That’s
               the way it is I’ll let it go forward. So your motion, Defense, is
               denied.


       Id. at 142.


[13]   Craig testified that he had previous encounters with Sergeant Wildauer and that

       Sergeant Wildauer told him: “The next time I stop you make sure you have

       something for me about what’s going on over there, who’s doing what.” Id. at

       154. He testified that, on October 9th, he pulled into the gas station, Sergeant

       Wildauer knocked on his window, he drove away, and he did not hear any

       sirens or Sergeant Wildauer tell him to stop. He testified that Sergeant

       Wildauer followed him and he stated: “I’m like this dude is really following me

       so as I make a wide turn left I hit the telephone pole. I like nipped it and

       stopped up on the fence that was it and then I get out my car and I look to see if

       I messed up the front fender so it wasn’t messed up, I’m like okay I’m gonna get

       back in and go home.” Id. at 162. When asked why he was running, Craig

       answered: “I’m trying to get away from Officer Wildauer because of what he

       said about if I didn’t have no information and be his snitch and tell him about

       what’s going on and give him an arrest; I’m not gonna do that.” Id. He

       testified that he “nipped” the pole but did not “even think [he] dented it.” Id. at

       164. On cross-examination, Craig answered affirmatively when asked if he


       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 7 of 16
testified that there was in fact an accident with a pole. The following exchange

occurred between the prosecutor and Craig:

        Q. You hit the pole?


        A. I nipped the pole.


        Q. Is a nip a hit?


        A. I didn’t leave a dent in the pole.


        Q. Please describe for me in your own words what the difference
        between nipping a pole with a car and hitting a pole with a car
        are?


        A. With a car I can use an example as a pencil. You know how
        to play----you play pencil break in school. When you hit it it’s a
        dent but if you hit it hard enough it breaks. It was a dent.


        Q. Was it as a result of you driving into it?


        A. Yeah, because of the wide turn I was trying to make, yes,
        because of Officer Wildauer---trying to get away from him
        because of our last conversation before this day.


        Q. Did I hear a yes?


        A. Yes.


Id. at 167-168. Craig also testified that Sergeant Wildauer attempted to hit him

with his car.

Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 8 of 16
[14]   The jury found Craig guilty as charged. The court sentenced him to concurrent

       sentences of 545 days for Count I, 365 days for Count II, sixty days for Count

       III, and 180 days for Count IV.


                                                    Discussion

                                                          I.


[15]   The first issue is whether the trial court abused its discretion in excluding

       evidence that Sergeant Wildauer had been prescribed hydrocodone with

       acetaminophen. The admission and exclusion of evidence falls within the

       sound discretion of the trial court, and we review the admission of evidence

       only for an abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind.

       2002). An abuse of discretion occurs “where the decision is clearly against the

       logic and effect of the facts and circumstances.” Smith v. State, 754 N.E.2d 502,

       504 (Ind. 2001). Even when a trial court errs in excluding evidence, we will not

       find reversible error where that error is harmless; that is, where the error did not

       affect the substantial rights of a party. See Ind. Trial Rule 61.


[16]   Craig argues that the court committed reversible error by precluding the defense

       from asking Sergeant Wildauer about his long-term and contemporaneous use

       of narcotic pain medication. He asserts that the defense’s position was that he

       should have been allowed to ask about his narcotic use because it was relevant

       to Sergeant Wildauer’s ability to testify accurately and truthfully as to his

       memory of the events and whether his recollections had been impacted by the

       several month continuous narcotic use. The State argues that Craig waived this


       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 9 of 16
       issue because he did not seek to admit this evidence at trial. It also argues that

       the court properly excluded this evidence because the evidence was irrelevant

       and inadmissible.


[17]   Even assuming that Craig had not waived this issue, we cannot say that the

       court abused its discretion. Craig cites McKim v. State, 476 N.E.2d 503, 506

       (Ind. 1985), in which the Indiana Supreme Court held that the extent of a

       victim’s use of drugs and alcohol “would be pertinent only to her ability to

       recall the events on the dates in question had she been using drugs or alcohol at

       that time, or if she were on drugs at trial or if her drug and alcohol abuse was so

       extensive that her mind was impaired.” We cannot say that any of these

       circumstances apply here. The record reveals that Sergeant Wildauer sustained

       an injury on January 18, 2016, and was prescribed hydrocodone and

       acetaminophen, and that he began taking the prescription only after the date of

       Craig’s offenses in October 2015. Sergeant Wildauer testified at the hearing

       that he had not taken the medication since the previous day at 2:00 p.m., that

       the pain relief lasted several hours but definitely not twelve hours, that he did

       not experience any withdrawal symptoms, and that his pain had no effect on his

       ability to recall events or give testimony. Transcript at 19. Under the

       circumstances, we cannot say that the trial court abused its discretion in

       denying Craig’s motion.


                                                         II.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 10 of 16
[18]   The next issue is whether the evidence is sufficient to sustain Craig’s

       convictions for resisting law enforcement and leaving the scene of an accident.

       When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. Rather, we look to the evidence and the

       reasonable inferences therefrom that support the verdict. Id. We will affirm the

       conviction if there exists evidence of probative value from which a reasonable

       trier of fact could find the defendant guilty beyond a reasonable doubt. Id.


       A. Resisting


[19]   Craig argues that there was no serious danger specific to the vehicular operation

       that was being addressed. He asserts that Sergeant Wildauer issued no traffic

       tickets to him for following too closely, failing to signal, tinted windows, or

       speeding. He contends that the pretextual stop facilitated by a traffic violation

       of questionable validity was not reasonable in light of the circumstances and

       violated his rights under Article 1, § 11 of the Indiana Constitution. He asserts

       that the evidence is insufficient to establish that he was guilty of the offense of

       resisting by fleeing because Sergeant Wildauer’s order to stop did not rest on

       probable cause or reasonable suspicion.


[20]   The State argues that Craig did not raise any Fourth Amendment or Article 1, §

       11 objection to the validity of the stop at any point during the trial. It argues

       that the order to stop in this case was valid as it was supported by probable




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 11 of 16
       cause of traffic infractions and Craig was not free to disregard that order, and

       that Craig’s argument that the stop was pretextual is irrelevant.


[21]   Even assuming that Craig had not waived this issue, we cannot say that reversal

       is warranted. The offense of resisting law enforcement as a level 6 felony is

       governed by Ind. Code § 35-44.1-3-1, which at the time of the offense provided

       that “[a] person who knowingly or intentionally . . . flees from a law

       enforcement officer after the officer has, by visible or audible means, including

       operation of the law enforcement officer’s siren or emergency lights, identified

       himself or herself and ordered the person to stop . . . commits resisting law

       enforcement, a Class A misdemeanor,” and that the offense is a level 6 felony if

       “the person uses a vehicle to commit the offense . . . .” 3 Count I alleged that

       Craig “did knowingly flee from [Sergeant Wildauer], a law enforcement officer

       with the Indianapolis Metro Police Dept[.], after said officer identified himself

       by visible or audible means and visibly or audibly ordered said defendant to

       stop and in committing said act the defendant used a vehicle.” Appellant’s

       Appendix II at 22.


[22]   In Gaddie v. State, 10 N.E.3d 1249 (Ind. 2014), which is cited by Craig, the

       Indiana Supreme Court addressed a person’s choice of whether to comply with

       an officer’s request to stop. In that case, defendant Gaddie walked away from

       an officer through the curtilage of a residence, which turned out to be his own




       3
           Subsequently amended by Pub. L. No. 198-2016, § 673 (eff. July 1, 2016).


       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 12 of 16
       residence, while the officer was ordering him to stop following a disturbance at

       the residence. 10 N.E.3d at 1252. Gaddie did not stop or change his behavior,

       and he was charged with resisting law enforcement by fleeing after being

       ordered to stop. Id. On transfer, the Court observed:


               To hold that a citizen may be criminally prosecuted for fleeing
               after being ordered to stop by a law enforcement officer lacking
               reasonable suspicion or probable cause to command such an
               involuntary detention would undermine longstanding search and
               seizure precedent that establishes the principle that an individual
               has a right to ignore police and go about his business.


       Id. at 1254. It held:


               [T]he statutory element “after the officer has . . . ordered the
               person to stop” must be understood to require that such order to
               stop rest on probable cause or reasonable suspicion, that is,
               specific, articulable facts that would lead the officer to reasonably
               suspect that criminal activity is afoot.


       Id. at 1255.


[23]   Sergeant Wildauer testified that he was driving his fully marked police car,

       observed Craig’s vehicle following another vehicle too closely and failed to

       signal 200 feet before a turn, activated his lights and siren, gave several loud

       commands to roll down the windows, Craig “sped off,” he pursued Craig with

       his lights and siren activated, and Craig did not stop at more than three stop

       signs and did not stop until he overcorrected and sideswiped an IPL pole.

       Transcript at 54. We conclude that the State presented evidence of a probative

       nature from which a reasonable trier of fact could have determined beyond a
       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 13 of 16
       reasonable doubt that Sergeant Wildauer had reasonable suspicion or probable

       cause to order Craig to stop and that Craig committed resisting law

       enforcement as a level 6 felony.


       B. Leaving the Scene of an Accident


[24]   Craig argues that the evidence was insufficient to sustain his conviction for

       leaving the scene of an accident only because there was no damage to the utility

       pole and he was not charged with damaging a guide wire. The State argues that

       it was not required to prove that the utility pole was damaged in order to

       sustain the charge and that, even if it were required to prove damage, the

       evidence would still be sufficient.


[25]   The offense of leaving the scene of an accident as a class B misdemeanor is

       governed by Ind. Code § 9-26-1-1.1 which at the time of the offense provided:

               (a) The operator of a motor vehicle involved in an accident shall
               do the following:


                        (1) Immediately stop the operator’s motor vehicle:


                                (A) at the scene of the accident; or


                                (B) as close to the accident as possible in a manner
                                that does not obstruct traffic more than is necessary.


                                                         *****




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 14 of 16
               (b) An operator of a motor vehicle who knowingly or
               intentionally fails to comply with subsection (a) commits leaving
               the scene of an accident, a Class B misdemeanor.


       (Subsequently amended by Pub. L. No. 63-2016, § 1 (eff. July 1, 2016)).


[26]   The charging information alleged that Craig, “being a driver of a vehicle that

       was involved in an accident, involving a collision with a utility pole being the

       property of Indianapolis Power and Light, did knowingly or intentionally fail to

       stop the vehicle at the scene of said accident, or as close as possible thereto . . .

       .” Appellant’s Appendix at 23.


[27]   Sergeant Wildauer testified that Craig “sideswiped the pole . . . .” Transcript at

       58. He also testified that the guide wire that anchors the pole to keep it steady

       was hit and broken. Craig testified he did not “even think [he] dented it,” but

       also testified that he “nipped” the pole and later answered affirmatively when

       asked if he testified that there was in fact an accident with a pole. Id. at 164.

       On cross-examination, he testified “I didn’t leave a dent in the pole,” but later

       testified: “It was a dent.” Id. at 167-168. We conclude that the State presented

       evidence of a probative nature from which a reasonable trier of fact could have

       determined beyond a reasonable doubt that Craig committed leaving the scene

       of an accident as a class B misdemeanor.


                                                         III.


[28]   The next issue is whether Craig’s convictions for resisting law enforcement

       violate double jeopardy. Craig argues that his fleeing was one single act of

       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 15 of 16
       fleeing and that remand to the trial court to vacate the misdemeanor conviction

       is in order. The State agrees that Craig’s convictions violate the prohibition

       against double jeopardy and that the misdemeanor resisting conviction should

       be vacated. Based upon the State’s concession and our review of the record, we

       conclude that Craig’s convictions violate double jeopardy principles. A

       violation of double jeopardy principles requires that we vacate the conviction

       with the less severe penal consequences. Moala v. State, 969 N.E.2d 1061, 1065

       (Ind. Ct. App. 2012). We vacate Craig’s conviction and sentence for resisting

       law enforcement as a class A misdemeanor. See Lewis v. State, 43 N.E.3d 689,

       691 (Ind. Ct. App. 2015) (observing that the defendant’s actions of fleeing by

       vehicle and then on foot constitute one continuous act of resisting law

       enforcement, holding that convictions on both resisting counts could not stand,

       and remanding the case to the trial court to vacate the defendant’s conviction

       for resisting law enforcement as a class A misdemeanor).


                                                   Conclusion

[29]   For the foregoing reasons, we affirm Craig’s convictions for resisting law

       enforcement as a level 6 felony, reckless driving as a class C misdemeanor, and

       leaving the scene of an accident as a class B misdemeanor, vacate his conviction

       for resisting law enforcement as a class A misdemeanor, and remand to the trial

       court to amend its sentencing order.


[30]   Affirmed in part, reversed in part, and remanded.


       Vaidik, C.J., and Bradford, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1232 | April 10, 2017   Page 16 of 16